Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the Request for Continued Examination filed on 05/21/2021.
Claims 1, 3, 13 and 16 have been amended.
Claims 1-19 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 7 covers a method claim and claim 16 covers the matching computer readable medium.
Specifically, independent claim 1 recites:
A server computer system for facilitating dynamic content presentation related to a personalized care plan, the server computer system comprising: 
one or more processors programmed with computer program instructions that, when executed, cause the server computer system to: 
initiate content presentation of a content session set for a medical patient in accordance with a medical patient care plan associated with the medical patient, wherein the content session set comprises video content sessions arranged to be presented to the medical patient based on a schedule, and the medical patient care plan specifies at least a presentation order for content sessions of the content session set; 

suspend the content presentation of the content session set to the medical patient for the time period; 
modify the content presentation based on (i) the received notice of the time period and (ii) a prioritization scheme by which content sessions of the content session set is to be prioritized based on a prioritization level of said content sessions, the modification comprising:
(a) generating an updated content session in the content session set by combining content from a first content session of the content session set with content from at least a second content session of the second content set, the first content session being a content session that initially was to be presented during the time period but not presented during the time period due to the suspending, and the at least second content session including new content; and 
(b) updating the presentation order of content sessions in the content session set to be presented after the time period; and 
resume, after the time period and during the determined next time period, presentation of the content session set for the medical patient based on the modified content presentation.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because presenting a set of care plan video sessions to a patient, suspending, updating and resuming a presentation at a junction within the set of care plan video sessions based on prioritized content levels of the set of care plan video sessions, after timing out having no interactive availability shown by the patient all relate to managing human behavior/interactions between people.  
Accordingly, the claim describes at least one abstract idea.
certain methods of organizing human activity” because presenting a set of care plan video sessions to a patient, suspending, updating and resuming a presentation at a junction within the set of care plan video sessions based on prioritized content levels of the set of care plan video sessions, after timing out having no interactive availability shown by the patient all relate to managing human behavior/interactions between people.  
Furthermore, dependent claims 2-6, 8-15 and 17-19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 2-4, 6, 8-10, 14-15 and 17-18, these claims merely recite specific kinds of content session sets and prioritization schemes that was obtained. Claims 5, 11-13 and 17 (similarly to claims 1, 7 and 16) recite determining steps such as updating the presentation order of content sessions and generating the content session.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
Regarding the dependent claims, claims 2-4, 8-10, 15 and 17 describe what the data is such as a mental capacity content session, time based prioritized as essential, nonessential and content session having video, textual, survey or questionnaire, and  the prioritization scheme comprises prioritizing  the content session set with as essential or non-essential such that at least one content session that initially was to be presented during the time period is not included in the content presentation after the time period, updating the presentation order of content sessions to be presented after the time period based on (i) a length of time of the time period during which the individual is unavailable to receive presentation of a content session of the content session set and (ii) the prioritization scheme, the determination of the time period, such that the at least one content session is included in the content presentation after the time period, generating at least one content session to be added to the content presentation based on the determination of the time period, generating at least one content session to replace at least one other content session in the content presentation based on the determination of the time period such that the at least one content session is included in the content presentation after the time period in lieu of the at least one other content session, and claim 14 describes what the system is merely associated with such as the content session with a modified version. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
In the present case, for representative independent claim 1 (similar to claims 7 and 16), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A server computer system for facilitating dynamic content presentation related to a personalized care plan, the server computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising: 
one or more processors programmed with computer program instructions that, when executed, cause the server computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to: 
initiate content presentation of a content session set for a medical patient in accordance with a medical patient care plan associated with the medical patient, wherein the content session set comprises video content sessions arranged to be presented to the medical patient based on a schedule, and the medical patient care plan specifies at least a presentation order for content sessions of the content session set; 
receive notice of a time period during which the medical patient is unavailable to receive presentation of a content session of the content session set and determining a next time period in the schedule that a patient is available occurring after the time period (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
suspend the content presentation of the content session set to the medical patient for the time period; 
modify the content presentation based on (i) the received notice of the time period and (ii) a prioritization scheme by which content sessions of the content session set is to be prioritized based on a prioritization level of said content sessions, the modification comprising:
(a) generating an updated content session in the content session set by combining content from a first content session of the content session set with content from at least a second content session of the second content set, the first content session being a content session that initially was to be presented during the time period but not presented during the time period due to the suspending, and the at least second content session including new content; and 
(b) updating the presentation order of content sessions in the content session set to be presented after the time period; and 
resume, after the time period and during the determined next time period, presentation of the content session set for the medical patient based on the modified content presentation.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes one or more processors programmed with computer program instructions, non-transitory computer-readable storage media and a server computer system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receive notice of a time period during which the medical patient is unavailable to receive presentation of a content session of the content session set and determining a next time period in the schedule that a patient is available occurring after the time period,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 1 (similar to claims 7 and 16) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted 
For these reasons, representative independent claim 1 with its dependent claims 2-6 and analogous independent claim 7 with its dependent claims 8-15, analogous independent claim 16 with its dependent claims 17-19 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claims 1, 7 and 16, regarding the additional limitations of the one or more processors programmed with computer program instructions, the non-transitory computer-readable storage media and the server computer system, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receive notice of a time period during which the medical patient is unavailable to receive presentation of a content session of the content session set and determining a next time period in the schedule that a patient is available occurring after the time period,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see 
Thus, representative independent claim 1 and analogous independent claims 7 and 16 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2-6, 8-15 and 18-19 and analogous dependent claims 1, 7 and 16, there is no additional elements.
Therefore, claims 1-19 are ineligible under 35 USC §101.

Response to Arguments
Applicant’s arguments, see pages 10-17, filed 05/21/2021, with respect to the double patent rejection have been fully considered and are persuasive. Co-pending Application No. 12/096,040 is now abandoned. The double patent rejection of claims 1-20 has been withdrawn.
The Applicant’s argues that the pending claims do not recite subject matter that can be classified in any one of the above enumerated categories, and indeed are integrated into a practical application, e.g. see pgs. 11-12 of Remarks – Examiner disagrees.
This abstract idea is recited in the limitations of “initiating content presentation of a content session set for an individual in accordance with a care plan associated with the individual, determining a time period during which the individual is unavailable to receive presentation of a content session of the content session set, updating the presentation order of content sessions to be presented after the time period based on (i) the determination of the time period and (ii) a prioritization scheme by which content sessions of the content session set is to be prioritized 
Appellant argues that the plain language of claim 1 shows that claim 1 is integrated into the practical application of presenting content to a patient following a patient care plan provided for the patient and modifying that content upon receiving notice of unavailability, e.g. see pgs. 13-14 of Remarks – Examiner disagrees.
In the Two-Part analysis, abstract ideas have been identified as presenting a set of care plan video sessions to a patient, suspending, updating and resuming a presentation at a junction within the set of care plan video sessions based on prioritized content levels of the set of care plan video sessions, after timing out having no interactive availability shown by the patient. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. As identified by the courts, the claims do not amount to significantly more than the underlying abstract ideas of adding insignificant extra-solution activity to the judicial exception.
The recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve the updated presentation session after elapsed time (i.e. the abstract idea), but there is no evidence to show that it 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 270-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BETH V BOSWELL/Supervisor, TC 3600